As filed with the Securities and Exchange Commission on September 30, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21597 PRIMECAP Odyssey Funds (Exact name of registrant as specified in charter) 225 South Lake Avenue, Suite 400 Pasadena, CA 91101-3005 (Address of principal executive offices) (Zip code) Michael J. Ricks 225 South Lake Avenue, Suite 400 Pasadena, CA 91101-3005 (Name and address of agent for service) (626) 304-9222 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2013 Date of reporting period:July 31, 2013 Item 1. Schedule of Investments. Schedule of Investments PRIMECAP Odyssey Stock Fund July 31, 2013 (Unaudited) Shares Value COMMON STOCKS - 90.8% Consumer Discretionary - 8.6% Ascena Retail Group, Inc. (a) $ Bed Bath & Beyond, Inc. (a) CarMax, Inc. (a) Carnival Corp. DIRECTV (a) L Brands, Inc. Macy's, Inc. Mattel, Inc. Ross Stores, Inc. Sony Corp. - ADR TJX Cos., Inc. Walt Disney Co. (The) Whirlpool Corp. Consumer Staples - 1.8% CVS Caremark Corp. Kellogg Co. PepsiCo, Inc. Energy - 5.1% Cameron International Corp. (a) Encana Corp. EOG Resources, Inc. Exxon Mobil Corp. National Oilwell Varco, Inc. Noble Energy, Inc. Range Resources Corp. Schlumberger Ltd. Southwestern Energy Co. (a) Transocean Ltd. Financials - 10.5% American Express Co. Charles Schwab Corp. (The) Chubb Corp. (The) CME Group, Inc. Comerica, Inc. Marsh & McLennan Cos., Inc. Mercury General Corp. Wells Fargo & Co. Willis Group Holdings PLC Health Care - 27.7% Abbott Laboratories AbbVie, Inc. Affymetrix, Inc. (a) Amgen, Inc. Biogen Idec, Inc. (a) Boston Scientific Corp. (a) Eli Lilly & Co. GlaxoSmithKline PLC - ADR Johnson & Johnson Medtronic, Inc. Novartis AG - ADR PerkinElmer, Inc. Roche Holding AG - CHF Sanofi - ADR Industrials - 10.1% Alaska Air Group, Inc. (a) Arkansas Best Corp. Babcock & Wilcox Co. (The) Boeing Co. (The) C.H. Robinson Worldwide, Inc. Caterpillar, Inc. CIRCOR International, Inc. CSX Corp. Curtiss-Wright Corp. European Aeronautic Defence and Space Co. N.V. - EUR FedEx Corp. Honeywell International, Inc. Norfolk Southern Corp. PACCAR, Inc. Ritchie Bros. Auctioneers, Inc. Rockwell Automation, Inc. Southwest Airlines Co. United Parcel Service, Inc. - Class B Information Technology - 20.4% Accenture PLC - Class A Activision Blizzard, Inc. Adobe Systems, Inc. (a) Altera Corp. Analog Devices, Inc. Applied Materials, Inc. Cisco Systems, Inc. Corning, Inc. Diebold, Inc. Electronic Arts, Inc. (a) EMC Corp. Google, Inc. - Class A (a) Hewlett-Packard Co. Intel Corp. Intuit, Inc. KLA-Tencor Corp. L.M. Ericsson Telephone Co. - ADR MasterCard, Inc. - Class A Microsoft Corp. NeuStar, Inc. - Class A (a) NVIDIA Corp. Oracle Corp. QUALCOMM, Inc. Symantec Corp. Texas Instruments, Inc. Thomson Reuters Corp. Visa, Inc. - Class A Xilinx, Inc. Yahoo!, Inc. (a) Materials - 5.5% Cabot Corp. Celanese Corp. - Series A Dow Chemical Co. (The) E.I. du Pont de Nemours and Co. Greif, Inc. - Class A Greif, Inc. - Class B Monsanto Co. Newmont Mining Corp. Potash Corp. of Saskatchewan, Inc. Schweitzer-Mauduit International, Inc. Utilities - 1.1% Exelon Corp. Public Service Enterprise Group, Inc. TOTAL COMMON STOCKS (Cost $1,146,316,739) $ Shares Value SHORT-TERM INVESTMENTS- 9.1% Dreyfus Treasury Prime Cash Management Fund $ TOTAL SHORT-TERM INVESTMENTS (Cost $165,418,541) TOTAL INVESTMENTS (Cost $1,311,735,280)- 99.9% ^ Other Assets in Excess of Liabilities - 0.1% TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt CHF Swiss Francs EUR Euros (a) Non-Income Producing The Global Industry Classification Standard (GICS®) was developed by and is the exclusive property of MSCI Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by the Fund's Administrators. ^ The cost basis of investments for federal income tax purposes at July 31, 2013 was as follows: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ Because tax adjustments are calculated annually, the above table does not reflect the tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Schedule of Investments PRIMECAP Odyssey Growth Fund July 31, 2013 (Unaudited) Shares Value COMMON STOCKS - 88.4% Consumer Discretionary - 8.1% Ascena Retail Group, Inc. (a) $ Bed Bath & Beyond, Inc. (a) CarMax, Inc. (a) Carnival Corp. DIRECTV (a) DreamWorks Animation SKG, Inc. - Class A (a) L Brands, Inc. Mattel, Inc. Royal Caribbean Cruises Ltd. Shutterfly, Inc. (a) Sony Corp. - ADR TJX Cos., Inc. Energy - 3.0% Encana Corp. EOG Resources, Inc. National Oilwell Varco, Inc. Noble Energy, Inc. Oceaneering International, Inc. Range Resources Corp. Schlumberger Ltd. Southwestern Energy Co. (a) Transocean Ltd. Financials - 5.3% Berkshire Hathaway, Inc. - Class B (a) Charles Schwab Corp. (The) Chubb Corp. (The) CME Group, Inc. Marsh & McLennan Cos., Inc. Health Care - 37.5% Abbott Laboratories Abiomed, Inc. (a) Accuray, Inc. (a) Affymetrix, Inc. (a) Amgen, Inc. Biogen Idec, Inc. (a) BioMarin Pharmaceutical, Inc. (a) Boston Scientific Corp. (a) Cepheid, Inc. (a) Charles River Laboratories International, Inc. (a) Dendreon Corp. (a) Eli Lilly & Co. GlaxoSmithKline PLC - ADR Illumina, Inc. (a) ImmunoGen, Inc. (a) (b) Insulet Corp. (a) InterMune, Inc. (a) Johnson & Johnson Life Technologies Corp. (a) Medtronic, Inc. Momenta Pharmaceuticals, Inc. (a) Nektar Therapeutics (a) Novartis AG - ADR NuVasive, Inc. (a) OraSure Technologies, Inc. (a) PerkinElmer, Inc. QIAGEN N.V. (a) Roche Holding AG - CHF Seattle Genetics, Inc. (a) Waters Corp. (a) Industrials - 7.3% AECOM Technology Corp. (a) Babcock & Wilcox Co. (The) C.H. Robinson Worldwide, Inc. Caterpillar, Inc. CIRCOR International, Inc. Curtiss-Wright Corp. Delta Air Lines, Inc. (a) European Aeronautic Defence and Space Co. N.V. - EUR Expeditors International of Washington, Inc. FedEx Corp. IDEX Corp. Jacobs Engineering Group, Inc. (a) JetBlue Airways Corp. (a) Pall Corp. Ritchie Bros. Auctioneers, Inc. Rockwell Automation, Inc. Southwest Airlines Co. United Continental Holdings, Inc. (a) United Parcel Service, Inc. - Class B Information Technology - 25.9% Accenture PLC - Class A Adobe Systems, Inc. (a) Altera Corp. Applied Materials, Inc. ASML Holding N.V. BlackBerry Ltd. (a) Corning, Inc. Cree, Inc. (a) Electronic Arts, Inc. (a) EMC Corp. F5 Networks, Inc. (a) Flextronics International Ltd. (a) FormFactor, Inc. (a) Google,Inc. - Class A (a) Hewlett-Packard Co. Intel Corp. Intuit, Inc. Jabil Circuit, Inc. KLA-Tencor Corp. L.M. Ericsson Telephone Co. - ADR MasterCard, Inc. - Class A Micron Technology, Inc. (a) Microsoft Corp. Motorola Solutions, Inc. NetApp, Inc. NeuStar, Inc. - Class A (a) Nuance Communications, Inc. (a) NVIDIA Corp. QUALCOMM, Inc. Rambus, Inc. (a) SanDisk Corp. Stratasys Ltd. (a) Symantec Corp. Texas Instruments, Inc. Trimble Navigation Ltd. (a) Visa, Inc. - Class A Xilinx, Inc. Materials - 1.3% Monsanto Co. Praxair, Inc. TOTAL COMMON STOCKS (Cost $1,901,132,220) $ Shares Value SHORT-TERM INVESTMENTS - 11.6% Dreyfus Treasury Prime Cash Management Fund $ TOTAL SHORT-TERM INVESTMENTS (Cost $382,053,452) TOTAL INVESTMENTS (Cost $2,283,185,672)- 100.0% ^ Other Assets in Excess of Liabilities - 0.0% TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt CHF Swiss Francs EUR Euros (a) Non-Income Producing (b) Considered an affiliated company of the fund as the fund owns 5% or more of the outstanding voting securities of such company. The Global Industry Classification Standard (GICS®) was developed by and is the exclusive property of MSCI Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by the Fund's Administrators. ^ The cost basis of investments for federal income tax purposes at July 31, 2013 was as follows: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ Because tax adjustments are calculated annually, the above table does not reflect the tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Schedule of Investments PRIMECAP Odyssey Aggressive Growth Fund July 31, 2013 (Unaudited) Shares Value COMMON STOCKS - 90.1% Consumer Discretionary - 12.4% Ascena Retail Group, Inc. (a) $ Callaway Golf Co. CarMax,Inc. (a) DIRECTV (a) DreamWorks Animation SKG, Inc. - Class A (a) (b) Panera Bread Co. - Class A (a) Quiksilver, Inc. (a) Royal Caribbean Cruises Ltd. Shutterfly, Inc. (a) Sony Corp. - ADR Tesla Motors, Inc. (a) Tribune Co. (a) Tuesday Morning Corp. (a) (b) Consumer Staples - 1.2% Boulder Brands, Inc. (a) (b) Energy - 3.3% Cabot Oil & Gas Corp. Cameron International Corp. (a) EOG Resources, Inc. National Oilwell Varco, Inc. Range Resources Corp. Rex Energy Corp. (a) Solazyme, Inc. (a) Transocean Ltd. Financials - 3.0% CME Group, Inc. MarketAxess Holdings, Inc. Health Care - 29.0% Abiomed, Inc. (a) (b) Accuray, Inc. (a) Affymetrix, Inc. (a) Biogen Idec, Inc. (a) BioMarin Pharmaceutical, Inc. (a) Boston Scientific Corp. (a) Cardica, Inc. (a) Cepheid, Inc. (a) Charles River Laboratories International, Inc. (a) Dendreon Corp. (a) Dyax Corp. (a) (b) Epizyme, Inc. (a) Fluidigm Corp. (a) (b) Illumina, Inc. (a) ImmunoGen, Inc. (a) Insulet Corp. (a) InterMune, Inc. (a) (b) KaloBios Pharmaceuticals, Inc. (a) Luminex Corp. (a) Momenta Pharmaceuticals, Inc. (a) Nektar Therapeutics (a) NuVasive, Inc. (a) OncoMed Pharmaceuticals, Inc. (a) OraSure Technologies, Inc. (a) Pharmacyclics, Inc. (a) QIAGEN N.V. (a) Roche Holding AG - CHF Seattle Genetics, Inc. (a) XenoPort, Inc. (a) Industrials - 11.4% Alaska Air Group, Inc. (a) Arkansas Best Corp. C.H. Robinson Worldwide, Inc. CIRCOR International, Inc. Colfax Corp. (a) Delta Air Lines, Inc. (a) Expeditors International of Washington, Inc. Hertz Global Holdings, Inc. (a) Jacobs Engineering Group, Inc. (a) JetBlue Airways Corp. (a) Pall Corp. Polypore International, Inc. (a) Ritchie Bros. Auctioneers, Inc. Southwest Airlines Co. Spirit Airlines, Inc. (a) United Continental Holdings, Inc. (a) US Airways Group, Inc. (a) Vitran Corp, Inc. (a) Information Technology - 28.9% 3D Systems Corp. (a) Active Network, Inc. (a) (b) Adobe Systems, Inc. (a) Akamai Technologies, Inc. (a) Altera Corp. Applied Materials, Inc. ASML Holding N.V. Audience, Inc. (a) BlackBerry Ltd. (a) comScore, Inc. (a) (b) Cree, Inc. (a) Electronic Arts, Inc. (a) Ellie Mae, Inc. (a) EMC Corp. FARO Technologies, Inc. (a) (b) FEI Co. Flextronics International Ltd. (a) FormFactor, Inc. (a) Google, Inc. - Class A (a) Guidance Software, Inc. (a) (b) Hewlett Packard Co. Intuit, Inc. Jabil Circuit, Inc. KLA-Tencor Corp. Micron Technology, Inc. (a) Monster Worldwide, Inc. (a) NetApp, Inc. NeuStar, Inc. - Class A (a) Nuance Communications, Inc. (a) NVIDIA Corp. Pactera Technology International Ltd. - ADR (a) Peregrine Semiconductor Corp. (a) (b) QUALCOMM, Inc. Rambus, Inc. (a) SanDisk Corp. SMART Technologies, Inc. - Class A (a) Stratasys Ltd. (a) Symantec Corp. Trimble Navigation Ltd. (a) VMware, Inc. - Class A (a) Yahoo!, Inc. (a) Materials - 0.9% Monsanto Co. Potash Corp. of Saskatchewan, Inc. TOTAL COMMON STOCKS (Cost $2,157,929,200) $ Shares Value SHORT-TERM INVESTMENTS - 9.9% Dreyfus Treasury Prime Cash Management Fund $ TOTAL SHORT-TERM INVESTMENTS (Cost $350,838,427) TOTAL INVESTMENTS (Cost $2,508,767,627) - 100.0% ^ Other Assets in Excess of Liabilities - 0.0% TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt CHF Swiss Francs (a) Non-Income Producing (b) Considered an affiliated company of the fund as the fund owns 5% or more of the outstanding voting securities of such company. The Global Industry Classification Standard (GICS®) was developed by and is the exclusive property of MSCI Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by the Fund's Administrators. ^ The cost basis of investments for federal income tax purposes at July 31, 2013 was as follows: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ Because tax adjustments are calculated annually, the above table does not reflect the tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Security Valuation Securities traded on a national securities exchange are valued at the last reported sales price at the close of regular trading on each day the exchanges are open for trading.Securities traded on the National Association of Securities Dealers Authorized Quotations (“NASDAQ”) are valued at the NASDAQ Official Closing Price, which may not necessarily represent the last sale price.Non-U.S. traded stocks are valued at the last sale price or official closing price in the primary local market where the stock is traded.Securities traded on an exchange for which there have been no sales are valued at the mean between the bid and ask price.Because trading on most non-U.S. exchanges is normally completed before the close of the New York Stock Exchange, the value of securities traded on foreign exchanges can change by the time the Fund calculates its net asset value per share (“NAV”).To address these changes, the Funds may utilize adjustment factors provided by an independent pricing service to systematically value foreign securities at fair value.These adjustment factors are based on statistical analyses of subsequent movement in securities indices, specific security prices, and exchange rates in foreign markets. Securities for which quotations are not readily available are stated at their respective fair values as determined in good faith by a valuation committee of the Investment Advisor in accordance with procedures approved by the Trust’s Board of Trustees. In determining fair value, the Funds take into account all relevant factors and available information.Consequently, the price of a security used by a Fund to calculate its share NAV may differ from quoted or published prices for the same security.Fair value pricing involves subjective judgments, and there is no single standard for determining a security’s fair value.As a result, different mutual funds could reasonably arrive at a different fair value for the same security. It is possible that the fair value determined for a security is materially different from the value that could be realized upon the sale of that security or from the values that other mutual funds may determine. Investments in other funds are valued at their respective net asset values as determined by those funds, in accordance with the 1940 Act. Valuation Measurements The Funds have adopted fair valuation accounting standards which establish an authoritative definition of fair value and set forth a hierarchy for measuring fair value.These standards require additional disclosure about the various inputs and valuation techniques used to develop themeasurements of fair value and a discussion of changes in valuation techniques and related inputs during the period.These standards define fair value as the price that would be received in the sale of an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date.The fair value hierarchy is organized into three levels based upon the assumptions (referred to as “inputs”) used to value the asset or liability.These standards state that “observable inputs” reflect the assumptions that market participants would use in valuing an asset or liability based on market data obtained from independent sources.“Unobservable inputs” reflect the Funds’ own assumptions about the inputs market participants would use to value the asset or liability. Various inputs are used in determining the value of each Fund’s investments.These inputs are summarized in the three broad levels below: Level 1– Unadjusted quoted prices in active markets for identical securities to which the Trust has access at the date of measurement. Level 2– Other significant observable inputs (including quoted prices for similar or related securities in both active and inactive markets, interest rates, foreign exchange rates, and fair value estimates for foreign securities indices). Level 3– Significant unobservable inputs to the extent observable inputs are unavailable (including the Funds’ own assumptions in determining fair value of investments based on the best available information). The following table provides the fair value measurements of applicable Fund assets by level within the fair value hierarchy for each Fund as of July 31, 2013.There were no significant transfers into or out of Level 1 and Level 2 during the reporting period.These assets are measured on a recurring basis. PRIMECAP Odyssey Stock Fund Quoted prices in active markets for identical assets (Level 1) Significant other observable inputs (Level 2) Significant unobservable inputs (Level 3) Description Total Equity Common Stock1 $ $
